Citation Nr: 0843481	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  06-27 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for residuals of a left 
wrist disability.

3.  Entitlement to service connection for residuals of 
chemical poisoning.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to August 
1965.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the White 
River Junction, Vermont, Medical and Regional Office Center 
(RO) of the Department of Veterans Affairs (VA).

In October 2006, the veteran was afforded a hearing before a 
Hearing Officer at the RO.  A transcript of the hearing is of 
record.


REMAND

In a January 2008 statement from the veteran, he requested a 
hearing at the RO before the Board.  As there is nothing in 
the record to indicate that the requested hearing has been 
scheduled, the Board finds that a remand is required to 
ensure compliance with the veteran's hearing request.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following action:

The veteran should be scheduled for a 
Travel Board hearing in accordance with 
the docket number of his appeal.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




